Exhibit 10.11 Black Hills Corporation Incentive Compensation Plan Performance Share Award Agreement (Effective for Plans beginning on or after January 1, 2010) Performance Period Perf.ShareAward2010 Contents Article 1. Performance Period 2 Article 2. Value of Performance Shares 2 Article 3. Performance Shares and Achievement of Performance Measure 2 Article 4. Termination Provisions 3 Article 5. Change in Control 3 Article 6.Forfeiture and Repayment 5 Article 7. Dividends 8 Article 8. Form and Timing of Payment of Performance Shares 8 Article 9. Nontransferability 8 Article 10.Administration 8 Article 11.Miscellaneous 9 Black Hills Corporation 2005 Omnibus Incentive Plan Performance Share Award Agreement (Effective for Plans beginning on or after January 1, 2010) Performance Period You have been selected to be a participant in the Black Hills Corporation 2005 Omnibus Incentive Plan (the “Plan”), as specified below: Participant: Target Performance Share Award: shares Performance Period: Performance Measure: Total Shareholder Return (“TSR”). Peer Index: AGL Resources Inc. AGL Otter Tail Corp OTTR ALLETE Inc. ALE PNM Resources, Inc. PNM Avista Corp AVA Portland General Electric Co. POR CH Energy Group Inc. CHG NV Energy, Inc. NVE Cleco Corp CNL UIL Holdings Corp UIL DPL Inc. DPL UniSource Energy Corp UNS Great Plains Energy Inc. GXP Vectren Corp VVC IDACORP Inc. IDA Westar Energy Inc. WR MDU Resources Group Inc. MDU WGL Holdings Inc. WGL NorthWestern Corp NWEC THIS AGREEMENT (the “Agreement”) effective , represents the grant of Performance Shares by Black Hills Corporation, a South Dakota corporation (the “Company”), to the Participant named above, pursuant to the provisions of the Plan. The Plan provides a complete description of the terms and conditions governing the Performance Shares. If there is any inconsistency between the terms of this Agreement and the terms of the Plan, the Plan’s terms shall completely supersede and replace the conflicting terms of this Agreement. All capitalized terms shall have the meanings ascribed to them in the Plan, unless specifically set forth otherwise herein. 1 The parties hereto agree as follows: Article 1. Performance Period The Performance Period commences on and ends on . Article 2. Value of Performance Shares Each Performance Share shall represent and have a value equal to one share of common stock of the Company. Notwithstanding anything herein to the contrary, the Performance Shares shall have no value whatsoever if the Ending Stock Price (as defined herein) is not at least equal to 75 percent of the Beginning Stock Price (as defined herein), taking into account any adjustments made pursuant to Paragraph 4.4 of the Plan. Article 3. Performance Shares and Achievement of Performance Measure (a)The number of Performance Shares to be earned under this Agreement shall be based upon the achievement of pre-established TSR performance goals as set by the Compensation Committee of the Board of Directors (the “Committee”) for the Performance Period, based on the following chart: TSR Performance Relative to Companies in Peer Index Payout (% of Target) 80th Percentile or Above 175% 70th Percentile 150% 60th Percentile 125% 50th Percentile 100% 40th Percentile 50% Below the 40th Percentile 0% Interpolation shall be used to determine the percentile rank in the event the Company’s Percentile Rank does not fall directly on one of the ranks listed in the above chart. For this purpose, Total Shareholder Return shall be determined as follows: Total Shareholder Return Change in Stock Price + Dividends Paid
